      Case 1:20-cv-01349-CMH-MSN Document 14-3 Filed 07/02/21 Page 1 of 1 PageID# 86


Fox, David R.

From:                              Maher, Kristine M. <KMaher@Graydon.law>
Sent:                              Friday, June 25, 2021 10:23
To:                                Warrington, David A.
Cc:                                Fox, David R.
Subject:                           RE: Philpot v. Turley / Case No. 1:20-cv-01349-CMH-MSN [IWOV-CN.FID676676]


Hi Dave,
I’m well and hope you are too. We won’t be filing any objections to these requests. But we would like to get a date set
to depose Prof. Turley before discovery closes.

Can you please let us know some available dates?

Thanks,
Kristine

Kristine Maher
513-629-2893
Kmaher@graydon.law

From: Warrington, David A. <David.Warrington@KutakRock.com>
Sent: Friday, June 11, 2021 5:59 PM
To: Maher, Kristine M. <KMaher@Graydon.law>
Cc: Fox, David R. <David.Fox@KutakRock.com>
Subject: Philpot v. Turley / Case No. 1:20-cv-01349-CMH-MSN

                                          *** External email - use caution ***

Kristine,
I hope you are doing well. Attached please find Defendant Jonathan Turley’s First Requests
for Production of Documents and Interrogatories in the above-referenced matter.
Have a great weekend!
Dave

David A. Warrington | Of Counsel | Kutak Rock LLP
901 East Byrd Street, Suite 1000, Richmond, Virginia 23219-4071
D (202) 828-2437 | O 804-644-1700
David.Warrington@KutakRock.com | www.KutakRock.com
*Only Admitted in Virginia




                                                           1
